Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/2020.
Applicant's election with traverse of species I in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that Species I-III are not different species and Species II and species III are not different species as explained referring to figures 12 and 13.  The arguments regarding the traverse of the restriction requirement between species II and Species III is found persuasive because figure 12 and 13 of the disclosure shows disclose either of claims 17 or 20. Therefore, the restriction requirement oriented to the species II and species III is withdrawn. However, the lack of arguments regarding the restriction requirement between species I and either of species II or species III is maintained. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta (US 6304168)

With regards to claim 1. Ohta disclose(s):
An electronic device (figs 2a-2b), comprising: 
a conductive plate (21; [col 5 lines 60-63]) having an opening (see 21 in fig 2b where knob 22 pass through 21); an electronic device handle (22) extending through the opening in the conductive plate (21); and 
an antenna having a slot element (23; [col 6 lines 9-12]) in the conductive plate (21) and an antenna feed (24, 25) coupled to the conductive plate (21) across the slot element (23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


3.	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6304168) in view of Chiang (US 20090153410 A1) 

2. The electronic device defined in claim 1, wherein the antenna has an additional slot element in the conductive plate (see fig 2 with 2 slots 28), the additional slot element is configured to radiate in a first frequency band, the slot element is configured to radiate in a second frequency band that is higher than the first frequency band, and the slot element is configured to indirectly feed the additional slot element [0062-0063].

12. The electronic device defined in claim 1, further comprising: 
an additional antenna having an additional slot element in the conductive plate (see fig 2 with 2 slots 28) and an additional antenna feed coupled to the conductive plate across the additional slot element [0062-0063].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device of Ohta by implementing the additional slot element in a conductive plate as disclosed by F in order to resonate an antenna in two different frequencies while improving efficiency as taught/suggested by Chiang ([0062, 0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844